IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT
                        _____________________

                            No. 00-11404
                        _____________________


HOLLISTER GARDNER

               Plaintiff - Appellee - Cross - Appellant


   v.

TULIA INDEPENDENT SCHOOL DISTRICT; JEANETT HERRING, In her official
capacity and in her individual capacity as Trustee; SAM SADLER, in his
official capcity and in his individual
capacity as Trustee; SCOTT BURROW, in his official capacity and in his
individual capacity as Trustee; ANNA GRANADO, in her official capacity
and in her individual capacity as
Trustee; BOYD MILNER, in his official capacity and in his
individual capacity as Trustee; BEN HOWARD, in his official capacity
and in his individual capacity as Trustee; GARY
GARDNER, in his official capacity as Trustee

               Defendants - Appellants - Cross - Appellees
____________________________________________________________
DAN GARDNER, Guardian Ad Litem for Molly Gardner; JO BETH
GARDNER, Guardian Ad Litem for Molly Gardner

               Plaintiffs - Appellees


   v.

TULIA INDEPENDENT SCHOOL DISTRICT; JEANETT HERRING, In her official
capacity and in her individual capacity as Trustee; SAM SADLER, in his
official capacity and in his individual capacity as Trustee; SCOTT
BURROW, in his official capacity and in his individual capacity as
Trustee; ANNA GRANADO, in her official capacity and in her individual
capacity as
Trustee; BOYD MILNER, in his official capacity and in his
individual capacity as Trustee; BEN HOWARD, in his official capacity
and in his individual capacity as Trustee; GARY
GARDNER, in his official capacity as Trustee

               Defendants - Appellants
                            ---------------------
              Appeals from the United States District Court for the
                        Northern District of Texas, Amarillo
                                    97-CV-20
                            ---------------------
                               September 6, 2002


Before KING, Chief Judge, DAVIS, Circuit Judge, and VANCE1, District
     Judge.

PER CURIAM:2

      The Supreme Court recently decided Board of Education of

Independent School District No. 92 of Pottawatomie County v. Earls, 122
S. Ct. 2559 (2002), which is factually analogous to this case. Because

of the effect the Earls decision may have on this case, we vacate the

district court judgment and remand this case to the district court for

further consideration in light of Earls.                        We leave it to the discretion

of the district court to conduct additional hearings if it considers it

advisable to do so.

      VACATED AND REMANDED.




        1
         District Judge of the Eastern District of Louisiana, sitting by designation.
        2
         Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
 published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.